Citation Nr: 1339801	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  07-34 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of An October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran cancelled a Board hearing scheduled in July 2012.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2013).

In September 2010 and August 2012, the Board remanded the issue of whether new and material evidence had been received to reopen the claim for service connection for a gastrointestinal disorder, claimed as peptic ulcer disease for further development by the originating agency.  In June 2013, the Board reopened the claim for service connection for a gastrointestinal disorder, and remanded the claim for further development by the originating agency.  The case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Clear and unmistakable evidence does not show that the Veteran had a gastrointestinal disability, other than chronic ulcer disease, prior to his enlistment into active service.

2.  A gastrointestinal disability, other than chronic ulcer disease, was not present in service or until years thereafter, and is not etiologically related to service.

3.  Chronic ulcer disease clearly and unmistakably pre-existed service.

4.  Any increase in severity of the pre-existing chronic ulcer disease was clearly and unmistakably due to the natural progress of the disease.
CONCLUSIONS OF LAW

1.  Chronic ulcer disease pre-existed service and was not aggravated thereby.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).

2.  A gastrointestinal disability, other than chronic ulcer disease, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a May 2008 letter, issued prior to the adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of Dingess, including the disability-rating and effective-date elements of the claims, by the May 2008 letter.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA treatment records.  In addition, the Board remanded the claim in June 2013 so that a VA examination and opinion could be obtained.  The requested examination was conducted in July 2013, and an opinion was provided in conjunction with that examination.  The remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that VA has complied with the VCAA's notification and assistance requirements and the appeal is ready to be considered on the merits.


Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Malaria is not a listed disease.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 
(Fed. Cir. 2013).  

A Veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id at (b)(1); 38 U.S.C.A. §§ 1111, 1137.

Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  If the disorder becomes worse during service and then improves due to in- service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111.

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).


To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

If the presumption of soundness is not rebutted, the claim is one for service connection rather than compensation based on aggravation.  Wagner.
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  


Analysis

The Veteran contends that he has a current gastrointestinal disability that is related to his active military service, including chronic ulcer disease, which he claims was aggravated during service.  

Accompanying the Veteran's service medical records is a March 1949 radiological consultation indicating that he had had a slight esophageal spasm and a small, lesser curvature ulcer of the duodenum with pyloro-spasm.  An August 1963 letter from the Veteran's private physician, C. J. S., M.D., included with the service medical records, indicates that the physician had treated the Veteran since February 1957.  The Veteran, it was stated, had had frequent bouts of severe gastroenteritis.  The physician concluded that an upper gastrointestinal series from 1949 demonstrated a shallow duodenal ulcer, and that it was certainly possible that the Veteran had chronic ulcer disease.  

Service treatment records show that the Veteran was treated for an ulcer in 1949, several years prior to his induction into military service.  Thus, the Veteran is not presumed to have been in sound condition at the time of his enlistment in July 1966.  As a result, it is the Veteran's burden to establish that his claimed chronic ulcer disease underwent a permanent increase in severity in service beyond the normal progression of the disability in order for service connection to be granted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Service treatment records are negative for any evidence of any other gastrointestinal disability prior to or during the Veteran's active military service, and no gastrointestinal disability was diagnosed at the time of his May 1965 discharge examination.

There is no competent medical or lay evidence of record indicating that the Veteran's pre-existing ulcer disease was aggravated by service.  In this regard, service treatment records show that in August 1963, the Veteran was treated for a peptic ulcer, and had complaints of vomiting with some blood.  It was stated that he had been hospitalized in 1958 and had had a gastroscopy and upper gastrointestinal series performed at that time.  There was no further treatment in service shown, and no chronic gastrointestinal disability was noted at the time of his separation.  
The post-service medical evidence of record, which consists of VA outpatient treatment records, shows that the Veteran has been treated for symptoms of gastroesophageal reflux disease (GERD), diverticulosis, colon polyps, irritable bowel syndrome, an umbilical hernia, internal and external hemorrhoids, anal fissure, and pruritus ani.  However, this treatment occurred many years after the Veteran's discharge from service, and there is no evidence that any of the disorders developed as a result of the Veteran's active military service.

In accordance with the Board's June 2013 remand, the Veteran was afforded a VA examination in July 2013.  The examiner diagnosed gastroesophageal reflux disease, a duodenal ulcer, irritable bowel syndrome, diverticulosis without diverticulitis, an umbilical hernia repaired twice with no current residuals, internal hemorrhoids, external hemorrhoids, an anal fissure, and pruritus ani.  

With regard to the gastroesophageal reflux disease, the examiner opined that the disease clearly and unmistakably did not originate prior to the Veteran's active duty service, and that it is less likely as not that it originated during, or is etiologically related to his active duty service.  In rendering his opinion, he noted that the Veteran had an upper GI series in March 1949, which demonstrated that there was no esophageal reflux present prior to active duty service.  He noted further that there was no mention of heartburn in the service treatment records and that the Veteran's documented peptic ulcer disease accounts for the vomiting, indigestion and nervous stomach mentioned in the service treatment records.  He also noted that there is no mention of gastroesophageal reflux disease in the post-service treatment records until 2000, and this argues against at connection of gastroesophageal reflux disease to military service.  Finally, he noted that based on the medical records, the Veteran's symptoms of vomiting and regurgitation and heartburn are likely related to gastroesophageal reflux disease.


The examiner opined that the Veteran's duodenal ulcer clearly and unmistakably did exist prior to active duty service, but that it was less likely as not aggravated during active duty service.  In this regard, he noted that the Veteran's duodenal ulcer was diagnosed by upper GI series in March 1949 and a letter from the Veteran's private civilian physician confirmed the diagnosis.  Service treatment records show that the Veteran did require treatment for an exacerbation, but he did not require chronic medications thereafter and no gastrointestinal symptoms were noted on his separation examination.  The examiner also noted that during the examination, the Veteran reported symptoms of hematemesis, melena, and blood in the stools, but he had not reported such symptoms to his providers recently.  Furthermore, he noted that there was no current clinical evidence to explain an etiology of those symptoms.  In addition, he noted that there was no clinical evidence by endoscopy or imaging to document that the Veteran had active ulcer disease.

The examiner also opined that the Veteran's irritable bowel syndrome clearly and unmistakably did not exist prior to his active duty service, and that it less likely as not originated during or is etiologically related to active duty service.  In rendering his opinion, the examiner noted that according to widely accepted criteria, an irritable bowel syndrome diagnosis must include chronic symptoms, and no chronic symptoms were noted in the service treatment records or by the Veteran's treating physician prior to military service.  The examiner noted that the Veteran did have a spell of diarrhea once in the service, in August 1963, but it was likely related to a magnesium oxide-containing antacid treatment prescribed two days prior.  He noted further that the fact that there was no further mention in the service treatment records of diarrhea supports the conclusion that the spell of diarrhea was self-resolved.  Finally, the examiner noted that the first mention of irritable bowel syndrome in the VA treatment records is not until 1996, and the intervening period between military service and the onset of the disorder argues against a causal connection to or aggravation by military service.  


The examiner opined that the Veteran's diverticulosis clearly and unmistakably did not exist prior to his active duty service, and that it less likely as not originated during, or is etiologically related to active duty service.  The examiner explained that diverticulosis is diagnosed when small, sac-like protrusions of the colonic wall, called diverticulae, are discovered on imaging or by endoscopy.  He noted further that the condition itself does not cause symptoms, but infection of the sacs is called diverticulitis, a condition characterized by fever and left lower abdominal pain.  He noted further that diverticulitis was not diagnosed before or during the Veteran's military service, and that the disease is rarely found in young adults.  Finally, he noted that bleeding from diverticulae can occur, but bleeding diverticulae was not a diagnosis for the Veteran.

The examiner opined that the Veteran's umbilical hernia clearly and unmistakably did not exist prior to active duty service, and it less likely as not originated during, or is etiologically related to his active duty service.  In rendering his opinion, he noted that the Veteran was examined on multiple occasions before, during and upon separation from active duty service, as well as by civilian physicians before and after active duty service.  However, no mention of an umbilical hernia was made until it was diagnosed in 2000.  He noted further that umbilical hernias in adults are acquired conditions, and are associated with obesity, which had affected the Veteran.  He concluded that physical exertion, such as the exertion required during military service, does not cause umbilical hernias.

The examiner also opined that the Veteran's internal and external hemorrhoids clearly and unmistakably did not exist prior to active duty service, and that they less likely as not originated during or were etiologically related to active duty service.  His rationale was that the Veteran specifically denied having had hemorrhoids during his induction physical and he had been seen by a treating physician who did not diagnose hemorrhoids.  He also noted that the Veteran did not have symptoms of hemorrhoids during military service, such as anal pain and lower gastrointestinal bleeding, and that he denied having hemorrhoids at the time of his separation examination.  Finally, he noted that the Veteran's hemorrhoids were not diagnosed until many years after military service, making a connection to military service highly unlikely.
The examiner also opined that the Veteran's colonic polyps clearly and unmistakably did not exist prior to his military service, and that they less likely as not originated or were etiologically related to his active duty service.  In rendering his opinion, he noted that the Veteran was not diagnosed with colonic polyps before or during military service, and no diagnosis of colonic polyps was made until 1992, a time remote from military service.  He noted further that colonic polyps are genetic in origin, and do not present until later in life, thus aggravation by military service is highly unlikely.

With regard to the Veteran's anal fissure, the examiner opined that it clearly and unmistakably did not exist prior to active duty service, and less likely as not originated during, or is etiologically related to active duty service.  In this regard, the examiner noted that the Veteran did not report anal pain before or during military service, and he was not diagnosed with an anal fissure until 1993, many years after service, which makes a connection to his military service highly unlikely.

Finally, the examiner opined that the Veteran's pruritis ani clearly and unmistakably did not exist prior to his active duty service, and less likely as not originated during, or is etiologically related to active duty service.  In rendering this opinion, he stated that the Veteran's pruritis and ani occurred as a result of the operation to fix his anal fissure, which was unrelated to military service.

This evidence leads to the conclusion that the Veteran's chronic ulcer disease was not aggravated during his active military service.  There is also no medical opinion of record indicating that the Veteran's chronic ulcer disease was aggravated during service.  The only medical opinion of record indicates that the disability pre-existed service and was not aggravated therein.  See July 2013 VA examination report.

The Veteran has expressed his belief that his pre-existing chronic ulcer disease was aggravated in service.  The Veteran is competent to report the symptoms of his disability; however, as a layperson; he does not have the expertise to opine that the disability was aggravated in service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2013).

Given the preexisting disease and lack of in-service aggravation, entitlement to service connection for chronic ulcer disease is not warranted.  Consequently, the benefit of the doubt doctrine is not for application, and the claim for entitlement to service connection for chronic ulcer disease must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

There is also no other medical evidence of record, VA or private, which indicates that the Veteran's has a current gastrointestinal disability, other than chronic ulcer disease, related to his active military service.

The Board does acknowledge the Veteran's contentions that he developed a gastrointestinal disability in service and had a continuity of symptomatology thereafter.  

The Board notes that the Veteran is competent to report his experience and symptoms in service and thereafter, although he is not competent to provide a diagnosis or an etiological opinion.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A Veteran can attest to factual matters of which he or she had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).


The United States Court of Appeals for the Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to report that he has had continuous gastrointestinal problems since service.  However, his reports must be weighed against the contemporaneous record.  Service treatment records do not show treatment for a diagnosed gastrointestinal disability, other than chronic ulcer disease, during service, and the Veteran was evaluated as normal at the time of his discharge in 1965.  Furthermore, as noted above, the Veteran did not seek treatment for symptoms related to his current gastrointestinal disorders until the early 1990's,  more than 20 years after his discharge.  And even then, he did not report that his symptoms were related to his active military service.  He first reported a continuity of gastrointestinal symptoms years after service, and only in connection with the claim for VA compensation.  His reports of continuity in his claim for service connection are not reflected in the VA treatment records.  The Board finds the contemporaneous evidence to be more probative and credible than the Veteran's current assertions.  Contemporaneous evidence has greater probative value than history as reported by the Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).


Moreover, a VA examiner provided a competent medical opinion that the Veteran's current gastrointestinal disorders were not incurred or aggravated in service.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a gastrointestinal disability.  Such a disorder did not manifest during service or for many years thereafter and has not been shown to be causally or etiologically related to an event, disease, or injury in service.  

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  


ORDER

Service connection for a gastrointestinal disorder is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


